DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 5/19/2022, which has been entered and made of record. Claims 1-3, 6-11, 14, 15, and 16-19 have been amended. Claims 4-5 have been cancelled. No Claim has been added. Claims 1-3 and 6-19 are pending in the application. 
The rejections of Claim 19 under 35 U.S.C. §101 are withdrawn in view of the amendments to the independent Claim 19.

Response to Arguments
Applicant's arguments, see p. 11-12, filed 5/19/2022, with respect to Claims 1-19, have been fully considered and are persuasive. Claims 4-5 have been canceled. The 35 U.S.C. 102(a)(1) rejections of Claims 1-3, 11, 14-15, and 17-19 have been withdrawn. The 35 U.S.C. 103(a) rejections of Claims 6-10, 12-13, and 16 have been withdrawn.

Allowable Subject Matter
Claims 1-3 and 6-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claims 6, 11, 14, and 17-19 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611